Citation Nr: 0026885	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  96-23 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to the right index and ring fingers.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from May 1951 to January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1996 and May 1996 rating 
decisions by the RO which denied the veteran's claim of 
service connection for residuals of injuries to the right 
index and ring fingers.  The RO also denied the veteran's 
claim for service connection for a left knee disorder in May 
1996 on a de novo basis, although the veteran's claim for 
service connection for a left knee disorder was previously 
denied by the RO in unappealed rating decisions of August 
1991 and April 1992.  In an October 1996 Statement of the 
Case the RO characterized this issue in terms of new and 
material evidence to reopen a claim for service connection 
for a left knee disorder.  

In July 2000 the veteran appeared and gave testimony at an RO 
hearing before the undersigned Board member.  A transcript of 
this hearing is in the claims folder.  At the July 2000 
hearing the veteran withdrew from appellate consideration the 
issue of whether new and material evidence had been submitted 
to reopen a claim for service connection for a left knee 
disorder.  Accordingly, only the issue of entitlement to 
service connection for residuals of injuries to the right 
index and ring fingers is before the Board at this time.  


REMAND

The veteran has contended that he sustained injuries to his 
right index and ring fingers while on active service in Korea 
and that he underwent extensive treatment and prolonged 
hospitalization for these injuries while in service.  Most of 
his service medical records are unavailable and the National 
Personnel Records Center (NPRC) has certified that any 
additional existing service medical records were unavailable 
due to a July 1973 fire at the NPRC in St. Louis, Missouri.  
The RO has also made several attempts to obtain additional 
service medical records, but without success.  However, the 
report of the veteran's January 1953 examination prior to 
service discharge is of record and shows no pertinent 
abnormalities.  

At his July 2000 hearing before the undersigned Board member, 
the veteran testified that he has received treatment for his 
right index and ring fingers at the VA Medical Center in East 
Orange, New Jersey, since 1955.  The present record includes 
copies of clinical records from the VA Medical Center in East 
Orange, reflecting treatment from 1988 to 1991 for various 
disorders, but these records make no reference to any 
disability affecting the right hand or fingers.  

In view of the above, the Board is currently unable to 
determine whether the veteran's claim for service connection 
for residuals of an injury to the right index and ring 
fingers is "well grounded".  It is therefore appropriate 
that the RO make an attempt to obtain clinical records 
documenting the veteran's alleged treatment for right hand 
and finger disabilities at the East Orange VA Medical Center 
from 1955 to the current time, prior to further appellate 
consideration of this case.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1. The RO should take appropriate action 
to obtain copies of all clinical 
records documenting the veteran's 
reported treatment for right hand and 
finger disabilities at the VA Medical 
Center in East Orange, New Jersey, 
from 1955 to the present time.  All 
records obtained should be associated 
with the claims folder.  

2. Then, the RO should again adjudicate 
the veteran's claim for service 
connection for residuals of injuries 
to the right index and ring fingers 
and determine if the claim is well 
grounded.  If so, any appropriate 
additional development should be 
undertaken to insure compliance with 
the duty to assist the veteran 
pursuant to 38 U.S.C.A. § 5107(a).  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required by the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to comply with a precedent 
decision by the United States Court of Appeals for Veterans 
Claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


